                     Case 4:18-cv-00148-LGW-CLR Document 50 Filed 05/14/20 Page 1 of 1


                                                                                      .^FILED
                             3hi tlie tHniteb ^tatesf ©isitritt(fcbuS
                             for tlje ^otttliem JSisstrict of ([leorgfa'' ph 3= i?
                                       ^aijatmaJi JBibisiion
              JOHN G. KENNEDY, III,

                     Plaintiff,

              V.                                                         CV418-148


              Electric Insurance Company,

                     Defendant.


                                                          ORDER



                     After    a   careful,     de    novo       review   of the   file,   the   Court

              concurs with the Magistrate Judge's Report and Recommendation,

              dkt.     no.     49,      to   which        no    objections     have   been      filed.

              Accordingly,        the    Report     and    Recommendation      of the     Magistrate

              Judge is ADOPTED as the opinion of the Court.

                     SO ORDERED this                           daV'df Mavjf 2020,




                                                          HON. LISA GODBEY WOOD, JUDGE
                                                          UNIffELySTATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
